         Case 1:18-cv-11250-WGY Document 68 Filed 07/02/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 CELLINFO, LLC

               Plaintiff,
                                                          Civil Action No. 18-11250-WGY
         v.
                                                             REQUEST FOR HEARING
 AMERICAN TOWER CORPORATION,
 AMERICAN TOWER LLC, AMERICAN
 TOWER DO BRASIL – CESSAO DE
 INFRAESTRUTURAS LTDA, and ATC IP
 LLC.,

               Defendants.



       CELLINFO, LLC’S MOTION TO REOPEN CASE AND SET TRIAL DATE
       Plaintiff CellInfo, LLC (“CI”), by and through its counsel of record, respectfully moves

that this Court (1) reopen the above-captioned case, which was administratively closed on No-

vember 20, 2018; (2) set a trial date; (3) set a date for a pretrial conference; (4) order Defendants

to supplement their discovery responses at least 60 days prior to the pretrial conference; (5) set a

deadline of 28 days before the pretrial conference for CI to update its damages expert disclosures

in response to Defendants’ updated discovery responses; and (6) schedule any pretrial disclo-

sures, hearings, and other events, as required by the rules or determined to be appropriate by the

Court. In support of this Motion, CI states as follows:


   1. On November 20, 2018, this Court administratively closed this case on the grounds that

       the case had been referred for arbitration. Dkt. No. #66 (docket text).

   2. On March 4, 2020, a tribunal of the American Arbitration Association hearing the arbitra-

       tion under the arbitration agreement between the parties ordered that the arbitration be



                                                                                         Page 1 of 5
     Case 1:18-cv-11250-WGY Document 68 Filed 07/02/20 Page 2 of 5




   terminated if the Defendants did not pay CI’s share of the costs of the arbitration. The or-

   der also stated “[u]pon termination of this proceeding, Celllnfo may seek any relief to

   which it believes itself entitled in any other forum.” Exhibit A at p. 7.

3. On April 21, 2020 the tribunal formally terminated the arbitration without a decision on

   the merits. Final Order, attached hereto as Exhibit B.

4. Fact discovery was completed and expert reports were exchanged prior to the termination

   of the arbitration.

5. An administrative closure of a case is a ministerial action tantamount to staying proceed-

   ings. Psara Energy, Ltd. v. Advantage Arrow Shipping, L.L.C., 946 F.3d 803, 808 (5th Cir.

   2020) A case that has been administratively closed may be reopened on the motion of

   any party. Lehman v. Revolution Portfolio LLC, 166 F.3d 389, 392 (1st Cir. 1999).

6. The Federal Arbitration Act requires that when an arbitration conducted in accordance

   with applicable rules fails to resolve a dispute, the dispute be tried in court. USM Corp.

   v. GKN Fasteners, Ltd., 574 F.2d 17, 20 (1st Cir. 1978); Tillman v. Tillman, 825 F.3d 1069

   (9th Cir. 2016).

7. Here, the arbitration failed to resolve the dispute because CI could not afford to pay ex-

   cessive arbitration fees and Defendants declined to pay those fees. This failure denied CI

   access to the arbitral forum, rendering the arbitration illusory in contravention of the “ef-

   fective vindication” doctrine. See Awuah v. Coverall N. Am., Inc., 554 F.3d 7, 15 (1st Cir.

   2009) (an arbitration is illusory if it is “structured so as to prevent a litigant from having

   access to the arbitrator to resolve claims”).




                                                                                      Page 2 of 5
     Case 1:18-cv-11250-WGY Document 68 Filed 07/02/20 Page 3 of 5




8. Under the effective vindication doctrine, a party to an illusory arbitration has the right to

   bring its claims in federal court. Awuah v. Coverall N. Am., Inc., 554 F.3d 7, 15 (1st Cir.

   2009).

9. This Court should try the case on its merits to avoid the grave injustice of allowing ATC

   to steal and use CI’s intellectual property without consequence. Such an injustice would

   be contrary to the mandate that the Federal Rules of Civil Procedure, which seek “to se-

   cure the just, speedy, and inexpensive determination of every action and proceeding.”

   Fed. R. Civ. P. 1 (emphasis added).

10. Holding a trial in this case would also serve the public interest by revealing information

   about safety shortcomings, which would likely become public at trial. See Poliquin v.

   Garden Way, 989 F.2d 527, 533 (1st Cir. 1993)).

11. These and other reasons why this motion should be granted are discussed in CI’s memo-

   randum in support of this motion (the “Memo”), a redacted version of which is being

   filed together with this motion.

12. Together with this motion, CI is also filing an assented-to motion requesting that the

   Court accept the filing under seal of an unredacted version of the Memo and certain con-

   fidential exhibits thereto.

13. Attached as Exhibit C is a proposed Order.

                          REQUEST FOR ORAL ARGUMENT

14. CI believes that a telephonic hearing on this matter will assist the Court in deciding this

   motion.

   WHEREFORE, CellInfo, LLC respectfully requests that this Court:

a) Reopen this action;




                                                                                     Page 3 of 5
       Case 1:18-cv-11250-WGY Document 68 Filed 07/02/20 Page 4 of 5




  b) Set a date for this matter to be tried before a jury;

  c) Set a date for the final pretrial conference;

  d) Require that by 60 days prior to the final pretrial conference Defendants supplement their

     discovery responses (including initial disclosures, document production, and answers to

     interrogatories) to reflect any changes or additional information since such discovery re-

     sponses were provided to CellInfo, LLC;

  e) Set a deadline of 28 days prior to the final pretrial conference for CellInfo, LLC to update

     its damages expert disclosures based on new information acquired since the original report

     was produced;

  f) schedule any other pretrial disclosures, hearings, and other events, as required by the rules

     or determined to be appropriate by the Court; and

  g) Grant whatever other relief this Court deems just and fair.

DATED: July 2, 2020                               CellInfo, LLC
                                                  By Its Attorneys,

                                                  /s/ Kenneth R. L. Parker
                                                  Kenneth R. L. Parker (BBO #688987)
                                                  Shaun P. Keough (BBO # 688868)
                                                  PARKER KEOUGH LLP
                                                  Street Address:
                                                    51 Winchester St., Suite 205
                                                    Newton, MA 02461
                                                  Mailing Address:
                                                    P.O. Box 590006
                                                    Newton, MA 02459
                                                  Tel.: (617) 841-2418
                                                  Fax.: (617) 963-8315
                                                  E-mail: kparker@parkerkeough.com




                                                                                      Page 4 of 5
         Case 1:18-cv-11250-WGY Document 68 Filed 07/02/20 Page 5 of 5




                                 GOOD FAITH CONFERRAL
       Pursuant to L.R. 7.1(a)(3), I certify that I conferred on June 25, 2020 in good faith with

counsel for Defendants prior to filing this motion, but was unable to resolve or to narrow the issues

raised herein.

                                                      /s/ Kenneth R. L. Parker
                                                      Kenneth R. L. Parker (BBO #688987)



                                 CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the CM/ECF system will be sent elec-
tronically to the registered participants as identified on the NEF and paper copies will be sent
to those indicated as non-registered participants on this July 2, 2020.

                                                   /s/ Kenneth R. L. Parker
                                                   Kenneth R. L. Parker




                                                                                         Page 5 of 5
